Oliver, Chief Judge:
The ruerchandise the subject of the above-enumerated appeal for reappraisement consists of plywood, exported from Denmark in 1960.
The appeal for reappraisement has been submitted for decision upon written stipulation of counsel, on the basis of which I find that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the merchandise involved, and that such values were the invoice unit values, less the items of ocean freight and 5 per centum commission, as invoiced, packed.
Judgment will issue accordingly.